Citation Nr: 0700740	
Decision Date: 01/10/07    Archive Date: 01/24/07

DOCKET NO.  03-00 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a heart condition.

2.  Entitlement to service connection for a kidney condition.

3.  Entitlement to service connection for congenital 
camptodactyly of the right hand.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1973 to November 
1983.

The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a December 2001 rating 
decision of the Department of Veterans Affairs' (VA) Regional 
Office (RO) in New Orleans, Louisiana, that denied the 
benefits sought on appeal.  It appears the matter is 
currently being handled by the RO in Huntington, West 
Virginia.  The issue of entitlement to service connection for 
a hearing impairment which had been on appeal was granted by 
the RO in a rating decision of January 2006 and will not be 
addressed below.  

In September 2004 the Board remanded the matter for 
additional development.  Those actions having been completed, 
the claim has been returned to the Board and is ready for 
appellate disposition.  The Board notes that in the September 
2004 remand, the veteran's claim for total disability was 
referred to the RO for appropriate development.  It appears 
no action has been taken on this matter since.  Accordingly, 
the matter is again referred to the RO for appropriate 
action. 


FINDINGS OF FACT

1.  The veteran's heart condition was not manifested during 
service and is not otherwise shown to be causally or 
etiologically related to service

2.  The veteran is not shown to currently have a kidney 
condition.

3.  The veteran's congenital camptodactyly of the right hand 
was not aggravated by or increased in severity by service, 
and is not otherwise causally related to service.




CONCLUSIONS OF LAW

1.  The criteria for service connection for a heart condition 
have not been met.  
38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§3.102, 3.159, 3.303, 3.304, 3.307, 3.309 
(2006).

2.  The criteria for service connection for a kidney 
condition have not been met.  38 U.S.C.A. §§ 1110, 1131, 
1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§3.102, 
3.159, 3.303, 3.304, 3.307, 3.309 (2006).

3.  The criteria for service connection for congenital 
camptodactyly of the right hand have not been met.  38 
U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§3.102, 3.159, 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

To establish service connection, the record must contain (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances, lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  In other 
words, entitlement to service connection for a particular 
disability requires evidence of the existence of a current 
disability and evidence that the disability resulted from a 
disease or injury incurred in or aggravated during service.  

In adjudicating service connection claims, the chronicity 
provisions of 38 C.F.R. § 3.303(b) are applicable where the 
evidence, regardless of its date, shows that the veteran had 
a chronic condition in service or during an applicable 
presumption period and still has such condition. Such 
evidence must be medical unless it relates to the condition 
as to which, under Court case law, lay observation is 
competent. Savage v. Gober, 10 Vet. App. 488, 498 (1997). If 
a condition noted during service is not shown to be chronic 
then generally a showing of continuity of symptomatology 
after service is required for service connection.  
        A.  Heart Condition
The veteran seeks service connection for a heart condition.  
He contends he had chest pains while stationed in Ft. Hood, 
Texas, and Ft. Polk, Louisiana, and that these are related to 
his current heart condition.

The veteran's claim meets the first element of service 
connection because he has a current diagnosis of congestive 
heart failure, most recently documented in private medical 
records of March 2005 by Eric Chatman, M.D.  

The veteran's claim does not meet the second element for 
service connection however.  Service medical records, 
including those from Ft. Polk, Louisiana, show three 
potential incidents in service involving the veteran's chest 
and/or heart.  In November 1979 the veteran complained of 
chest pain and a treatment note indicates this was the result 
of weight lifting.  In April 1980 the veteran again 
complained of chest pain, but again the treatment note 
indicates a possible muscle strain as the cause.  In May 1980 
treatment notes reflect a diagnosis of chest wall syndrome.  
The records do not contain any evidence of a heart disorder 
of any type, including congestive heart failure.  There is no 
other documentation of any heart problem in service and upon 
separation from service, the veteran's heart was found normal 
on clinical examination.

As to the veteran's contentions regarding records from Ft. 
Hood, Texas, in October 2005 efforts were made to retrieve 
such records.  It was determined no additional records exist.  
Of the medical evidence that does exist, which includes both 
private treatment records and service medical records, no 
nexus has ever been established linking the veteran's current 
condition to service in any way.  The Board considered the 
veteran's arguments in support of such a nexus but he, as a 
lay person untrained in the field of medicine, is not 
competent to offer an opinion on this matter. See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992). While the Board notes the 
veteran has not been afforded a VA examination in connection 
with this claim, such an examination is unnecessary to make a 
decision.  There is no evidence beyond the veteran's own 
contentions that he suffered an event, injury or disease in 
service that 


resulted in his current diagnosis.  In the absence of such 
evidence, a current examination could do no more than 
speculate of a nexus based on the veteran's unsubstantiated 
account of service events.  The evidence, which reveals that 
the veteran did not have this disability during service and 
does not reflect competent evidence showing a nexus between 
service and the disorder at issue, warrants the conclusion 
that a remand for an examination and/or opinion is not 
necessary to decide the claim.  See 38 C.F.R. § 3.159(c)(4).  
As service and post-service medical records provide no basis 
to grant this claim, and in fact provide evidence against 
this claim, the Board finds no basis for a VA examination or 
medical opinion to be obtained.  Service connection for a 
heart condition is denied.  

        B.   Kidney Condition
The veteran seeks service connection for a kidney condition.  
He contends he passed blood in his urine in service and 
continues to have this problem from time to time.

The veteran's claim does not meet the first element of 
service connection.  There is no medical evidence of a kidney 
condition.  In a VA examination conducted in September 2005, 
the examiner stated "there is no finding of a current or 
chronic kidney condition."  As to the veteran's contention 
regarding blood in his urine in service, the examiner 
reported that any bladder or kidney infections that occurred 
were not chronic, and there is no medical evidence of them 
after 1980.  The examiner also found that a single finding of 
trace blood in the veteran's urine from August 2005 does not 
indicate a current or a chronic kidney condition because the 
veteran is otherwise asymptomatic and the event cleared in 
two weeks.  The veteran, as a lay person untrained in the 
field of medicine, is not competent to offer a diagnosis of a 
kidney condition or a medical nexus between such a condition 
and service.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992). 

In the absence of any objective medical evidence of a current 
kidney disability, the claim for service connection, both 
directly and under the chronicity provisions of 38 C.F.R. 
§ 3.303(b), is denied.



        C.  Congenital Camptodactyly of the Right Hand
The veteran seeks service connection for congenital 
camptodactyly of the right hand.  He contends this condition 
limits his ability to extend the fingers on his right hand 
and that the condition was aggravated by service.

As discussed in the September 2004 Remand, the Board is 
cognizant that the veteran was noted to have a congenital 
flexion contracture of the right hand while in military 
service. While it is clear that congenital conditions may not 
be afforded service connection, pursuant to 38 C.F.R. § 3.303 
(c), the Board also notes that a VA General Counsel precedent 
opinion has held that service connection may be granted for 
hereditary diseases which either first manifest themselves 
during service or which pre- exist service and progress at an 
abnormally high rate during service. VAOPGCPREC 67-90 (O.G.C. 
Perk. 67-90). In a separate opinion, the General Counsel 
found that service-connection may be granted for diseases 
(but not defects) of congenital, developmental or familial 
origin. VAOPGCPREC 82- 90 (O.G.C. Perk. 82-90). Thus, a 
medical opinion was requested to determine the nature and 
etiology of the veteran's hand condition and whether the 
condition increased in severity during service.

A VA examination was conducted in September, 2005, and the 
veteran was diagnosed with congenital camptodactyly of the 
right hand.  As previously mentioned, service medical records 
document the existence of this condition in service, and a 
note from July 1977 indicates the veteran experienced the 
condition from the time he was seventeen years old.  However, 
the September 2005 VA examiner found the disability was not 
caused by or a result of, nor aggravated or increased in 
severity by, the veteran's military service.  The examiner 
found the disability is of a type with an isolated onset, 
versus a syndromatic condition, and that no significant 
change had taken place in service or since service.  Other 
than the veteran's own contentions, there is no positive 
evidence that the condition was aggravated by service.  The 
veteran, as a lay person untrained in the field of medicine, 
is not competent to offer such an opinion. See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).   For these reasons, 
service connection must be denied.

Notice and Assistance

The Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2006); see also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  The notification obligation in this 
case was accomplished by way of letters from the RO to the 
veteran dated in June 2001 and February 2005.  While this 
notice does not provide any information concerning the 
evaluation or the effective date that could be assigned 
should service connection be granted, Dingess v. Nicholson, 
19 Vet. App. 473 (2006), since this decision affirms the RO's 
denial of service connection, the veteran is not prejudiced 
by the failure to provide him that further information.  

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The veteran and his representative have been kept apprised of 
the RO's actions in this case by way of the Statement of the 
Case and the Supplemental Statement of the Case, and have 
been informed of the evidence considered, the pertinent laws 
and regulations, and the rationale for the decision reached 
in denying the claims.  The veteran and his representative 
have not made the RO or the Board aware of any additional 
evidence that needs to be obtained in order to fairly decide 
this appeal, and have not argued that any error or deficiency 
in the accomplishment of the duty to notify and duty to 
assist has prejudiced him in the adjudication of his claims.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Therefore, 
the Board finds that duty to notify and duty to assist have 
been satisfied.  



	(CONTINUED ON NEXT PAGE)





ORDER

Service connection for a heart condition is denied.

Service connection for a kidney condition is denied.

Service connection for congenital camptodactyly of the right 
hand is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


